Citation Nr: 1034117	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to September 
1974; he died in March 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Louisville, Kentucky.  The issue before the Board today was 
remanded in February 2009 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran died in March 2005; the underlying cause of death 
listed on his death certificate is lung cancer.

2.  At the time of the Veteran's death, service connection was 
not established for any disability, including lung cancer.

3.  The Veteran did not serve in Vietnam, and the competent and 
credible evidence fails to demonstrate that he was exposed to an 
herbicide (Agent Orange) during his active military service.

4.  The competent evidence fails to show that the cause of death 
listed on the Veteran's death certificate, lung cancer, or any 
other claimed cause of death, such as heart problems or diabetes 
mellitus, was incurred in or related to his military service.

5.  The competent evidence does not establish that a service-
connected disability was the immediate or underlying cause of the 
Veteran's death, nor was a service-connected disability 
etiologically related to the cause of the Veteran's death, nor 
did a service-connected disability hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.300, 3.303, 3.307, 3.309, 3.312(a), 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009).  With regard to "first element notice," the United 
States Court of Appeals for Veterans Claims (Court) has 
prescribed more specific notice requirements for claims for 
dependency and indemnity compensation (DIC) based on whether a 
veteran was service-connected for a disability during his or her 
lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Specifically, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death, 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id.

A review of the claims file reveals that an April 2009 letter 
satisfied VA's duty to notify provisions under the VCAA and Hupp.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Ideally, this letter should have been provided to the 
appellant prior to any adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, VA may proceed 
with adjudication of a claim if errors in the timing or content 
of the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present case, 
the appellant was provided ample opportunity to meaningfully 
participate in the adjudicatory process following the issuance of 
the April 2009 VCAA letter and the entire record was reviewed and 
the claim was readjudicated in a supplemental statement of the 
case dated in April 2010.  As such, there is no prejudice in the 
Board proceeding with the current appeal.  See id.; see also 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making reasonable 
efforts to identify and obtain relevant records in support of her 
cause of death claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In 
this regard, the Veteran's service treatment records and all 
relevant VA and non-VA treatment records are of record.  The 
appellant has not identified any additional relevant, outstanding 
records that need to be obtained before deciding her claim.  

No medical opinion was obtained in conjunction with the claim 
currently on appeal.  Pertinent VA law and regulations provide 
that VA should obtain a medical opinion when such opinion is 
necessary to substantiate the claimant's claim for a benefit.  
38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319 (Fed. 
Cir. 2008).  As discussed in more detail below, the critical 
issue in the present case is not whether a medical nexus exists 
between the Veteran's cause(s) of death and alleged Agent Orange 
exposure during service, it is whether the Veteran was exposed to 
Agent Orange during service.  As this issue does not require a 
medical opinion to resolve it, and there is no other evidence of 
record which suggests that the Veteran's cause of death may be 
otherwise related to military service, a medical opinion is not 
necessary to substantiate the claim, and VA's duty to assist has 
been fulfilled.

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in February 2009.  The 
purpose of this remand was to provide adequate VCAA which 
complied with the Court's holding in Hupp, obtain outstanding VA 
treatment records dating back to 1997, gather sufficient 
information to request outstanding private treatment records from 
Owensboro Medical Center, and contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly U.S. Armed 
Services Center for Unit Records Research (CURR)) for information 
regarding whether Agent Orange may have been transported by the 
Veteran's ship, the U.S.S. Ajax, during either of his two sea 
tours.  

A review of the claims file reflects that the agency of original 
jurisdiction (AOJ) fulfilled all of the Board's February 2009 
remand directives and that it may therefore proceed with a 
determination at this time.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (a remand by the Board confers upon the claimant, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In this regard, the appellant was 
provided notice in an April 2009 letter which satisfied all VCAA 
and Hupp requirements.  Additionally, the AOJ was able to obtain 
treatment records from the Owensboro Medical Center from both the 
appellant and the facility itself.  It also obtained a response 
from JSRRC in May and October 2009 which provides adequate 
information regarding the question at issue.  

Finally, the AOJ requested VA treatment records dating back to 
1997.  The claims file, however, reflects that only records 
dating back to 1998 were received; the VA notified the AOJ in 
July 2009 that there was no evidence of treatment records for 
1997.  Following receipt of this information, the AOJ notified 
the appellant that records for the year 1997 were unavailable, to 
which the appellant replied that she had been mistaken and the 
Veteran did not seek treatment at the VA until 1998.  Thus, it 
appears that all relevant VA treatment records were obtained.

Analysis

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2010).  The cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  This 
question will be resolved by the use of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's death certificate lists the immediate cause of 
death as lung cancer.  No underlying cause is identified, nor are 
other significant conditions contributing to death listed.  VA 
treatment records dated immediately prior to the Veteran's death, 
however, reflect that he also had a long history of noninsulin-
dependent diabetes mellitus and coronary artery disease (CAD), 
and that he expired after going into cardiopulmonary arrest.  At 
the time of his death in March 2005, the Veteran was not in 
receipt of service-connected compensation benefits for any 
disease or injury.  

The Veteran served on active duty in the Navy from May 1973 to 
September 1974; he died in March 2005.  Statements received since 
March 2005 reflect the appellant's assertion that the Veteran's 
immediate cause of death as reported on his death certificate, 
lung cancer, was due to Agent Orange exposure during service.  
Alternatively, she contends that the Veteran's death was caused 
by ongoing heart problems and type II diabetes mellitus, both of 
which she believes were also due to Agent Orange exposure during 
service.

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  Generally, this requires (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Also relevant to this appeal, certain diseases, including lung 
cancer, diabetes mellitus type II, and ischemic heart disease 
(including CAD) shall be service connected if they become 
manifest to a degree of ten percent or more any time after 
service, the veteran was exposed to an herbicide agent (Agent 
Orange) during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§§ 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009); 75 Fed. Reg. 168, 53202 (Aug. 31, 2010).  
Furthermore, VA has determined that a veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  

The appellant contends that the Veteran was exposed when 
containers filled with Agent Orange spilled on the deck of his 
ship, the U.S.S. Ajax, and he was tasked with participating in 
the clean-up.  According to the appellant, the ship was returning 
Agent Orange that had been in Vietnam to the United States.  The 
record also contains a December 2004 written statement from the 
Veteran in which he indicated that he came into contact with 
Agent Orange when a spill occurred on the U.S.S. Ajax after it 
left port in San Diego in 1973.  Notably, neither the appellant, 
nor the Veteran during his lifetime, asserts that he served in 
the Republic of Vietnam.  Moreover, there is nothing in the 
Veteran's service records to indicate that he ever set foot in 
Vietnam.  As such, it may not be presumed that the Veteran was 
exposed to Agent Orange during service.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a)(6), 3.313(a) 
(2009).  

The Board acknowledges the lay assertions of both the appellant 
and the deceased Veteran regarding his exposure to Agent Orange.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board must 
address veteran's lay assertions); see also 38 U.S.C.A. § 1154(a) 
(West 2002) (due consideration must be given to the places, 
types, and circumstances of a veteran's service).  However, for 
reasons discussed immediately herein, it finds that the evidence 
of record is insufficient to establish exposure to herbicides 
(Agent Orange) during service.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  

Initially, it is observed that all attempts to verify the 
Veteran's exposure to Agent Orange through service-related 
military research have been unsuccessful.  In May 2005, the RO 
contacted the National Personnel Records Center (NPRC) for any 
service personnel information that might show that the Veteran 
was exposed to Agent Orange; the response received, however, was 
negative.  Similarly, the Board directed the AOJ to contact the 
JSRRC to search for evidence of Agent Orange aboard the U.S.S. 
Ajax.  Based on lay statements of record, the U.S.S. Ajax's 
history, and the Veteran's service personnel records, the JSRRC 
was asked to search a 60-day period beginning on July 1, 1973, 
and another 60-day period beginning on July 6, 1974.  The reply 
from the JSRRC includes a memo dated May 1, 2009, stating that 
"[t]o date, the JSRRC has found no evidence that indicates Navy 
or Coast Guard ships transported tactical herbicides from the 
United States to the Republic of Vietnam."  Additionally, the 
JSRRC response reflects that the U.S.S. Ajax command histories 
were reviewed and there was no evidence that the Veteran's ship 
had operations in the combat zone of Vietnam in 1973 or 1974.  
Rather, it conducted repair operations at points throughout the 
Western Pacific, including Sasebo, Japan; Keelung, Taiwan; 
Yokosuka, Japan; Subic Bay, Republic of the Philippines; and 
Kaohsiung, Taiwan.  No mention of any herbicide transport or 
chemical spill was found.  

The Board does not doubt the credibility of the appellant's lay 
assertions regarding the Veteran's involvement in some sort of 
chemical spill while serving aboard the U.S.S. Ajax.  However, 
relevant to the current determination, it does not appear that 
the Veteran himself was ever certain of the nature of the 
substance which spilled aboard the ship.  In this regard, a 
January 2005 VA pulmonary consult note reflects that the Veteran 
described the chemical spill to a physician, but that he 
acknowledged his uncertainty regarding whether the toxic 
substance was Agent Orange or some other chemical being used in 
Vietnam.  Given the Veteran's own uncertainty and the information 
provided by JSRRC, the Board concludes that the evidence of 
record supports a finding that the chemical spilled was most 
likely not an herbicide (including Agent Orange).  Since the 
appellant has not presented an alternative theory of herbicide 
exposure, and that the remaining record fails to demonstrate that 
the Veteran was otherwise exposed to herbicides during service, 
service connection for the cause of death listed on his death 
certificate, lung cancer, is not warranted on a presumptive 
basis.  38 C.F.R. § 3.309(e).  

Although the appellant has not asserted any other theory of 
service connection for the cause of the Veteran's death, the 
Board notes that medical records reflect that the Veteran 
reported a history of cigarette use beginning in 1973.  There is 
no medical opinion directly linking the Veteran's lung cancer to 
tobacco use.  However, treating physicians consistently note the 
Veteran's long history of cigarette smoking, thereby suggesting 
that such behavior is a risk factor or potential etiology for 
this disease.  A January 2005 VA pulmonary consult note reflects 
that the Veteran was diagnosed with a tobacco use disorder. 

Yet, despite evidence of in-service tobacco use and evidence 
indicating the possibility that lung cancer may be related to 
tobacco use, any claim for service connection on such basis must 
be denied as a matter of law.  Applicable VA law and regulations 
expressly prohibit service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco products for any claims filed on or after June 9, 1998.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2009).  The 
appellant's claim was not filed until April 2005.  Thus, the law 
prohibits service connection for the cause of the Veteran's death 
based upon a theory that such death was in some way related to 
the use of tobacco products during service.  See id.

The remaining evidence of record does not contain any competent 
information that suggests the Veteran's cause of death, lung 
cancer, had its origins in service.  In this regard, the evidence 
of record shows that the Veteran did not complain of any 
pulmonary problems during service and a chest x-ray taken at 
separation was within normal limits.  Post-service medical 
evidence reflects that the Veteran began to complain of increased 
shortness of breath and chest pain in November 2004; a December 
2004 chest CT scan revealed a lesion in his left lower lung.  He 
was eventually diagnosed with lung cancer in 2005; his death 
certificate lists the length of this disease as "weeks."  
Finally, despite the fact that the appellant asserts the 
Veteran's lung cancer is due to service, she has not described 
any theory of entitlement other than herbicide exposure nor has 
she contended that lung cancer began during service or shortly 
thereafter.  In sum, there is a lack of in-service evidence of 
lung cancer, an absence of any assertion of problems and/or 
complaints for a number of years post-service, and no competent 
evidence linking the Veteran's post-service lung cancer to his 
military service.  Under these circumstances, a preponderance of 
the evidence is against service connection for lung cancer, and 
thus, the cause of the Veteran's death.  See 38 C.F.R. §§ 3.303, 
3.312.  

As noted above, the appellant contends that the Veteran's ongoing 
heart problems and type II diabetes mellitus also contributed to 
cause his death.  The medical evidence of record does establish 
that the Veteran was diagnosed with coronary artery disease (CAD) 
and noninsulin-dependent diabetes mellitus for many years prior 
to his death.  Nevertheless, the Board finds that the record does 
not contain sufficient competent evidence to establish that 
either of these disorders was a principal or contributory cause 
of the Veteran's death.  See 38 C.F.R. § 3.312.  In this regard, 
the only remaining evidence of record which suggests a link 
between these diseases and death is the appellant's own lay 
statements.  As a lay person, the appellant does not possess the 
knowledge and training to provide evidence regarding what caused 
or contributed to cause the Veteran's death; this is a 
determination made by a medical professional such as the 
physician who prepared the Veteran's death certificate, and the 
Board is not free to substitute its own judgment, or the judgment 
of the appellant, for such a professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Regardless, the Board notes that even if diabetes mellitus and/or 
CAD were to be considered principal or contributory cause(s) of 
death, a preponderance of the evidence is against a finding that 
either disease is related to the Veteran's active military 
service.  As discussed above, both diseases are subject to the 
presumptive provisions that apply to veterans exposed to 
herbicide agents.  38 U.S.C.A. §§ 1112, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009); 75 Fed. Reg. 
168, 53202 (Aug. 31, 2010).  However, the Board has found that 
the evidence does not establish that the Veteran was exposed to 
herbicide agents during service; thus, service connection on a 
presumptive basis is not warranted.  

As for the remaining record, none of the evidence indicates that 
either disease manifested during the Veteran's active military 
service or within the presumptive period for chronic disease.  
See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009) (certain chronic disabilities, such 
as diabetes and cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service).  Rather, the earliest 
evidence of cardiac problems is the early 1980s based on the fact 
that the Veteran reported a cardiac catheterization at age 30 
when evaluated by the VA in July 2002.  As for type II diabetes 
mellitus, a 1998 VA treatment record shows a history of 
noninsulin-dependent diabetes, but the prior medical history 
section of a February 1989 private discharge summary makes no 
mention of any diabetes.  Thus, it appears that he was first 
diagnosed sometime during the 1990s.  
In sum, the evidence demonstrates that neither disease manifested 
during service or for many years after service.  There is also no 
competent evidence which links diabetes or CAD to the Veteran's 
military service.  Under these circumstances, a preponderance of 
the evidence is against service connection for either disease, 
and thus, the cause of the Veteran's death.  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, this doctrine is not for 
application as a preponderance of the evidence is against this 
claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


